Citation Nr: 0419966	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-34 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for bilateral hearing loss disability.  
The veteran is represented in this appeal by the American 
Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his bilateral sensorineural hearing 
loss disability was precipitated by his constant exposure to 
Morse code transmissions through his headset while serving as 
an Army Air Corps radio operator.  The veteran has not been 
afforded a VA examination for compensation purposes.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his bilateral hearing 
loss disability including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, which is not already of 
record, for incorporation into the claims 
file.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his bilateral hearing loss disability.  
All indicated tests and studies, 
including an audiological evaluation, 
should be accomplished and the findings 
then reported in detail.  The examiner 
should advance an opinion addressing the 
following question: Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
bilateral hearing loss disability had its 
onset during active service; is related 
to his inservice exposure to Morse code; 
or is in any other way causally related 
to active service?  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for bilateral hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


